DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered. 
Response to Arguments
Applicant’s arguments filed 04/27/2021 have been considered but they are not persuasive.
On pages 2-3, Applicant argues that,
“Applicant submits that Examiner has failed to establish a prima facie case of obviousness with respect to claim 11, the language of which has been incorporated into independent claims 1 and 10. In order to support a prima facie case of obviousness under § 103, an Office Action is required to provide “some articulated reasoning with some rational underpinning” as to why it would be obvious to combine the cited references to arrive at the present claims. In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). Applicant further notes that “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art” and that “rejections on obviousness grounds cannot be sustained by mere conclusory statements.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007); In re Kahn at 988.
The Office Action asserts that it would have been obvious to modify the Matsuzaki-Baker-Englander combination with Plana, which Examiner argues discloses storing a data prima facie case of obviousness under 35 U.S.C. § 103.
The rationale proffered by the Office Action is circuitous, and thus conclusory, because the proffered rationale merely describes the results of the proposed combination, as opposed to articulating a reason for making the proposed combination. Circuitous reasoning with regards to a § 103 rejection has the general format of “it would be obvious to add feature X from reference B to reference A in order to obtain the result of adding feature X.” In the present case, the rationale proffered by the Office Action is that it would be obvious to add time, data, and location information to the video data for the purpose of providing detailed information regarding when and where the video data was captured. Therefore, Applicant respectfully asserts that the proposed rationale is circuitous and is thus not a proper rationale for combining the cited references as required by KSR. See Ex parte Borgwardt, No. 2012-009099 (P.A.B. October 14, 2014) (a rationale that merely describes the results of a proposed combination is conclusory and is not a reason for combining the cited references). Therefore, Applicant submits there would be no reason to modify the cited combination of references with the Plana reference to arrive at Applicant’s invention as claimed.
In view of the above, Applicant submits that independent claims 1 and 10 are patentable over the cited reference(s), and that all remaining claims are allowable by virtue of their dependence from an allowable independent claim, as well as for any additional elements they recite. Accordingly, Applicant requests the rejection of claims 1-17 under 35 § U.S.C. § 103 be withdrawn.”
In response, Examiner respectfully disagrees and submits that metadata of a file comprising time, data, and location are very helpful for file search. For example, after months of recording, there are so many files that have been recorded, if the user wants to retrieve a particular file on a specific date, time, and location, he or she could use the metadata to locate the file quickly and efficiently, instead of going from file to file looking for the file.
On pages 10-11, Applicant argues that,

limitations to claims 1 and 10 in that it is a closed ended “consisting of” type claim. Since the cited prior art references all disclose additional elements beyond what is claimed in Applicant’s claim 18, the prior art references cannot be said to read on Applicant’s claim language. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03(II).”
In response, Examiner respectfully disagrees and submits that Baker teaches a camera and record system consisting of multiple cameras consisting of: a side camera affixed to a side of the vehicle (see [0032] – one of the cameras 103 is included within or proximate a side mirror 142), a trunk camera affixed to a trunk of the vehicle (see [0032] – one of the cameras 103 is included within or proximate trunk 147), and other cameras. Because Baker does not require all cameras as described but any one or more of the cameras depending on the user’s design and intention, one skilled in the art would have strictly selected the side camera, the trunk camera, and incorporating only the hood camera, a pair of wheel cameras, from Matsuzaki, and the underbody camera and the roof camera from Englander as discussed in the Office Action, the camera and record system of Baker would have consisted of only these cameras.
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2017/0347002 A1 – hereinafter Baker), Matsuzaki (US 2018/0170258 A1 – hereinafter Matsuzaki), Englander (US 2008/0122597 A1 – hereinafter Englander), and Palan (US 2014/0277833 A1 – hereinafter Palan).
Regarding claim 1, Baker discloses a vehicle camera and record system, comprising: a plurality of cameras positioned around a vehicle (Fig. 1; [0032]; [0092] – a plurality of cameras 103) comprising: at least one side camera affixed to a side of the vehicle ([0032] – one of the cameras 103 is included within or proximate each of side mirrors 142); at least one camera affixed to a trunk of the vehicle ([0032] – one of the cameras 103 is included within or proximate trunk 147), wherein the plurality of cameras are operably coupled to a control unit ([0040]-[0041]; Fig. 1 – coupled to controller 106), wherein the control unit turns the cameras on and off ([0092] – controller 106 controls to turn any camera on or off) and directs storage of video footage captured by the plurality of cameras ([0046]; [0064] – controller 106 controls to direct storage of the video footage captured by cameras 103 to a storage device in a server or a local storage device 178); a computer readable storage device is operably coupled the control unit to store the video footage ([0046]; [0064] – either a storage device in a server or a local storage device 178).
However, Baker does not disclose the plurality of cameras positioned around the vehicle comprising a hood camera affixed to a hood of the vehicle a pair of wheel cameras each affixed above a wheel of the vehicle; an underbody camera affixed to an underbody of the vehicle; and at least one roof camera affixed to a roof of the vehicle, 
Matsuzaki discloses a plurality of cameras positioned around a vehicle comprising a hood camera affixed to a hood of the vehicle a pair of wheel cameras each affixed above a wheel of the vehicle ([0015]).
Englander discloses a plurality of cameras positioned around a vehicle comprising an underbody camera affixed to an underbody of the vehicle ([0055]); and at least one roof camera affixed to a roof of the vehicle ([0033]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Matsuzaki and Englander into the camera and record system taught by Baker to fully cover more areas surrounding the vehicle.
Baker, Matsuzaki, and Englander do not disclose the video footage storage includes a data file with at least time, date, and location data attached to the data file.
Palan discloses storing a data stream with at least time, date, and location data attached to the data file ([0025]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Palan into each data stream in the method taught by Baker, Matsuzaki, and Englander to supplement the recorded video data with contextual data which may provide detailed information regarding when and where the video data was captured so that the file can be retrieved easily and efficiently at a later time (also see Response to Arguments above).
([0038]; [0041]).
Regarding claim 8, Baker also discloses 8 the control unit is located within the dash ([0164]-[0165]).
Regarding claim 9, Baker also discloses a display screen operably coupled to the control unit (Fig. 1; [0165] – display 191).
Regarding claim 10, Baker discloses a method for controlling a plurality of vehicle cameras, the method comprising: activating a plurality of cameras ([0074]; [0076]; [0092]; [0122]), the plurality of cameras comprising: at least one side camera affixed to a side of the vehicle ([0032] – one of the cameras 103 is included within or proximate each of side mirrors 142); at least one camera affixed to a trunk of the vehicle ([0032] – one of the cameras 103 is included within or proximate trunk 147); receiving a data stream from each of the plurality of cameras ([0046]; [0064]); storing the data stream from each camera ([0046]; [0064]).
However, Baker does not disclose the plurality of cameras positioned around the vehicle comprising a hood camera affixed to a hood of the vehicle a pair of wheel cameras each affixed above a wheel of the vehicle; an underbody camera affixed to an underbody of the vehicle; and at least one roof camera affixed to a roof of the vehicle; and storing the data stream from each camera as a data file, wherein the video footage storage includes a data file with at least time, date, and location data attached to the data file.
([0015]).
Englander discloses a plurality of cameras positioned around a vehicle comprising an underbody camera affixed to an underbody of the vehicle ([0055]); and at least one roof camera affixed to a roof of the vehicle ([0033]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Matsuzaki and Englander into the camera and record system taught by Baker to fully cover more areas surrounding the vehicle.
Baker in view of Matsuzaki and Englander do not explicitly discloses storing the data stream from each camera as a data file, wherein the video footage storage includes a data file with at least time, date, and location data attached to the data file.
Palan discloses storing data stream from a camera as a data file with at least time, date, and location data attached to the data file ([0025]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Palan into each data stream in the method taught by Baker, Matsuzaki, and Englander to supplement the recorded video data with contextual data which may provide detailed information regarding when and where the video data was captured so that the file can be retrieved easily and efficiently at a later time (also see Response to Arguments above).
Regarding claim 12, Baker also discloses activating the cameras upon an event trigger ([0120]-[0122]).
([0120]-[0122]).
Regarding claim 14, Baker also disclose the event trigger is the vehicle being driven ([0029]; [0038]; [0120]-[0122]).
Regarding claim 15, see the teachings of Baker, Matsuzaki, Englander, and Palan as discussed in claim 10 above, in which Palan also discloses storing the data files in correlation with a professional driver’s daily logs ([0025]).
The motivation for incorporating the teachings of Palan into the method taught by Baker, Matsuzaki, and Englander has been discussed in claim 10 above.
Regarding claim 17, Baker also discloses displaying play back of the stored data files ([0060]; [0070]; [0080] – stored video data are replayed).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Matsuzaki, Englander, and Palan as applied to claims 1, 7-10, 12-14, and 17 above, and further in view of Saley, Jr. et al. (US 2014/0132754 A1 – hereinafter Saley, Jr.).
Regarding claim 2, see the teachings of Baker, Matsuzaki, Englander, and Palan as discussed in claim 1 above. However, Baker, Matsuzaki, Englander, and Palan do not explicitly disclose the plurality of cameras are removably attached to the vehicle.
Saley, Jr. discloses a plurality of cameras are removably attached to a vehicle ([0016]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Saley, Jr. into the system taught by .
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Matsuzaki, Englander, and Palan as applied to claims 1, 7-10, 12-14, and 17 above, and further in view of Oh (US 2017/0197656 A1 – hereinafter Oh).
Regarding claim 3, see the teachings of Baker, Matsuzaki, Englander, and Palan as discussed in claim 1 above. However, Baker, Matsuzaki, Englander, and Palan do not disclose the plurality of cameras are wirelessly coupled to the control unit.
Oh discloses a plurality of cameras are wirelessly coupled to a control unit ([0109]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the system taught by Baker, Matsuzaki, Englander, and Palan to enhance the portability of the cameras, e.g. the cameras can be flexibly configured without being limited by wiring.
Regarding claim 5, see the teachings of Baker, Matsuzaki, Englander, and Palan as discussed in claim 1 above. However, Baker, Matsuzaki, Englander, and Palan do not disclose the plurality of cameras are wired to the control unit.
Oh discloses a plurality of cameras are wired to a control unit ([0109]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the system taught by Baker, Matsuzaki, Englander, and Palan to enhance the connection quality of the system, e.g. wired connections are less subject to noise interference.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Matsuzaki, Englander, and Palan as applied to claims 1, 7-10, 12-14, and 17 above, and further in view of Nakano et al. (US 2017/0001565 A1 – hereinafter Nakano).
Regarding claim 4, see the teachings of Baker, Matsuzaki, Englander, and Palan as discussed in claim 1 above. However, Baker, Matsuzaki, Englander, and Palan do not disclose a power source located in each camera of the plurality of cameras.
Nakano discloses a power source located in each camera of the plurality of cameras (Figs. 9-11 – a camera has a power source 214 as shown in Fig. 11 – although only a front-facing camera is shown, Examiner interprets each of the cameras 511, 512, and 513 has similar components).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Takano into the system taught by Baker, Matsuzaki, Englander, and Palan to conveniently power each of the cameras.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Matsuzaki, Englander, and Palan as applied to claims 1, 7-10, 12-14, and 17 above, and further in view of Mahmoud et al. (US 2014/0218529 A1 – hereinafter Mahmoud).
Regarding claim 6, see the teachings of Baker, Matsuzaki, Englander, and Palan as discussed in claim 1 above. Baker also discloses a door sensor, wherein the door sensor is operably coupled to the control unit ([0120]-[0121]); the sensor is configured to activate at least one camera of the plurality of cameras and store video footage if the sensor detects an individual attempting to enter the vehicle ([0135]).

Mahmoud discloses a door sensor located within a door handle of a vehicle ([0038]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mahmoud into the system taught by Baker, Matsuzaki, Englander, and Palan to conveniently detecting whether there is a person trying to open the door.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Matsuzaki, Englander, and Palan as applied to claims 1, 7-10, 12-14, and 17 above, and further in view of Radziwonczyk-Syta et al. (US 2015/0199712 A1 – hereinafter Radziwonczyk-Syta).
Regarding claim 16, see the teachings of Baker, Matsuzaki, Englander, and Palan as discussed in claim 10 above. However, Matsuzaki, Englander, and Palan do not disclose comprising deleting data files that are older than a specified amount of time.
Radziwonczyk-Syta discloses deleting data files that are older than a specified amount of time ([0046]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Radziwonczyk-Syta into the method taught by Matsuzaki, Englander, and Palan to save storage space by deleting old files.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Matsuzaki, and Englander.
Regarding claim 18, Baker discloses a vehicle camera and record system, consisting of: multiple cameras positioned around a vehicle (Fig. 1; [0032]; [0092] – a plurality of cameras 103) consisting of: a side camera affixed to a side of the vehicle ([0032] – one of the cameras 103 is included within or proximate a side mirror 142); a trunk camera affixed to a trunk of the vehicle ([0032] – one of the cameras 103 is included within or proximate trunk 147); other cameras ([0032] – the other cameras 103); wherein the each of the cameras is operably coupled to a control unit ([0040]-[0041]; Fig. 1 – coupled to controller 106), wherein the control unit turns the cameras on and off ([0092] – controller 106 controls to turn any camera on or off) and directs storage of video footage captured by the plurality of cameras ([0046]; [0064] – controller 106 controls to direct storage of the video footage captured by cameras 103 to a storage device in a server or a local storage device 178); a computer readable storage device operably coupled the control unit to store the video footage ([0046]; [0064] – either a storage device in a server or a local storage device 178).
However, Baker does not disclose the multiple cameras positioned around the vehicle consisting of a hood camera affixed to a hood of the vehicle; a pair of wheel cameras each affixed above a wheel of the vehicle; an underbody camera affixed to an underbody of the vehicle; and at least one roof camera affixed to a roof of the vehicle, wherein the video footage storage includes a data file with at least time, date, and location data attached to the data file.
([0015]).
Englander discloses an underbody camera affixed to an underbody of the vehicle ([0055]); and a roof camera affixed to a roof of the vehicle ([0033]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Matsuzaki and Englander into the camera and record system taught by Baker as the other cameras 103 to fully cover more areas surrounding the vehicle. When the hood camera taught by Matsuzaki, the underbody camera, and the roof camera taught by Englander are incorporated into the camera and record system taught by Baker as all of the other cameras 103, the camera and record system of Baker consists of multiple cameras consisting of a hood camera, a pair of wheel cameras, an underbody camera, a roof camera, a side camera, and a trunk camera as recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484